DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-10) in the reply filed on September 16, 20121 is acknowledged.  The traversal is on the ground(s) that the restricted inventions do not overlap in scope; the inventions are not obvious variants; and, the inventions as claimed are either not capable of use together o can have a materially different design, mode of operation, function, or effect.  This is not found persuasive because as described in the office action dated August 18, 2021, Invention I teaches a structure and function of an engine compartment fan. Similarly, Invention II discloses a radiator/fan control that can be performed without the structure as claimed under Invention I. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims, there being no allowable generic or linking claim. 
Claims 1-10 remain pending in this application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holka (US 5,588, 482).


	Regarding claim 2, Holka further discloses the apparatus of claim 1, wherein the first suction component is positioned at an angle such that the air released from an air outlet of the engine compartment is sucked into the first suction component (Fig. 1 and Fig. 2).

Regarding claim 3, Holka discloses the apparatus of claim 1, wherein the first tube component is positioned substantially in parallel to a left or a right edge of the vehicle such that the second end of the first tube component is placed a predetermined distance away from the first wheel well (Fig. 2).




Regarding claim 5, Holka discloses the apparatus of claim 1, further comprising: a second suction component disposed within a second proximity to a second wheel well at a second side of the front side of the vehicle, the second suction component configured to draw the air released from the engine compartment of the vehicle; a second tube component having a third end connected to the second suction component and a fourth end extended to the direction towards the back of the vehicle, the second tube component configured to pass the air from the second suction component to the fourth end of the second tube component; and a second fan component connected to the fourth end of the second tube component, the second fan component configured to discharge the air from the second tube component (Fig. 2)

Regarding claim 6, Holka discloses the apparatus of claim 1, further comprising: a control unit configured to: turn on the first fan component in response to receiving a signal indicating that the vehicle is in an idle condition (column 2, line 63- column 3, line 4).

Regarding claim 7, Holka discloses the apparatus of claim 1, further comprising: a control unit configured to: turn on the first fan component in response to receiving a signal indicating that a temperature of the engine compartment or a computing component of the vehicle has exceeded a pre-defined threshold (column 3, line 4-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Holka (US 5,588, 482) in view of Dudar (US 2019/0360380 A1). 
	Regarding claim 8, Holka is silent to a control unit configured to: receive, from a global positioning system (GPS) component of the vehicle, a signal indicating that the vehicle has arrived at a location that belongs to a pre-defined list of locations associated with a power consumption for operating the vehicle exceeding a threshold; and turn on the first fan component in response to receiving the signal. Dudar discloses a fan control function wherein GPS coordinates determine the operation of the cooling fan [0109]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Dudar to the fan system of Holka in order to efficiently cool the engine compartment when and where necessary. 

	Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holka (US 5,588, 482) in view of Robinson (US 8,020,655 B2), and in further view of Marsh et al. (US 2012/0181001 A1), hereafter Marsh.
	Regarding claim 9, Holka discloses a first thermal detector disposed at a first radiator panel at the first side of the vehicle, the thermal detector configured to measure a first air inlet temperature at the first radiator panel (column 3, line 4-14).


Regarding claim 10, Marsh further discloses the control unit configured to: compare the first air inlet temperature with the second air inlet temperature; and send the first control signal and the second control signal for adjusting the first flow control component and the second flow control component, respectively, to allocate a greater portion of the heated coolant flow to a flow .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276.  The examiner can normally be reached on Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/            Primary Examiner, Art Unit 3747